Title: Jonathan Williams, Jr., to the American Commissioners, 12 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
June 12. 1777.
I am in impatient Expectations of the Models of the Suit of Cloaths that I may sett the Taylors at work. I met with a Manufacturer from Vire who shew me half a dozen pieces of brown and blue Cloth at 7.10 and 8 Livers. I thought them Little inferrior to what you pay 8 and 8.10 for at Paris. I have therefore made a bargain with him for 60 pieces of the same quallity to be Deliverd me here free of Expence and 5 per Cent allowance on the Measure. I did this because I thought it a good bargain as Cloths are sold in this Country and because even if I should not make up the Cloaths I thought having 60 pieces of Cloths could never be amiss, they are to come to me to be Exported to the French West Indies and I shall afterwards get liberty of the Director of the Fermes to make them into coats &c. on condition of Exportation. All the goods we have hitherto exported in the Mercury and the Therése have been in this way but the Custom House will require a Certificate of the goods being landed in the french Island on penallity of the quadruple of the Duty. I mention this because on the return of the Mercury I expect some difficulty of this kind unless the Officers here can have a hint from authority that they may wink at such as go to America. It ought to be Considered the same thing as if the goods Really went to the west Indies as the Object of the Duty is only for the goods Consumed in this Kingdom and on our part 1. or 2. Sols on Every Ell of Cloth is worth saving. The Utmost I have been able to do as to Shoes is to agree at 3 l.t. 18. Sols all to be made of Mr. Chaumonts Leather which is infinitely better than any other. I have put 1,000 pair in hand and according as I find they preform in the Course of a week or two I shall either engage more or not if Mr. Chamont could give an abatement on his Leather and allow a Credit. I could manage it as to have that advantage to us but as I agree with the shoemakers per pair the abatement and Credit given to them only would be of no Service to us. While this work is going on I have another treaty going forward so by making a Competition I shall have the cheapest. I find I cant get any Diminution of the price of the holsters. I have put 50 Sadles in hand which will cost 27 l.t. each. I order them without the Sheepskin because that can be easily got in America. I have bought a quantity of Corks to fill into the cases of Fuzils. They cost only 4 l.t. 10. per Thousand and being a scarce article in America I think they will be very Acceptable besides which they take up only the Room that would otherwise be lost and preserve the Fuzils from rust. I must draw on you in a few days for 2. or 3,000 Livers my money being allmost out of the 2036 l.t. I last drew for I have 
paid for the Count 720
  for 6 pieces of Cloth 647
  the Dolphin  83
   1450
I shall send you monthly Account how all the money I draw for is appropriated. Please to say wether or not I may make the wastecoats and Breeches of Course white Cloth it will come dearer than Tricot but much better.

As Capt. Porter has lost all he had I shall supply him with what is Necessary for his Subsistance here and his passage home taking a bill on his owners for the Amount. If you can find employment for him I think he is deserving and capable. No News of the Annonyeme but I think this wind must bring her in to Day. Inclosed is a Draft on Mr. Chaumont for the Expences of the Mere Bobie which please to pass to his Debt. I have the Honor to be
JW
To The Honble The Commissioners of the United States at Paris
